 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10

11    HERMAN T. HAYNES,                                  Case No.: 19-cv-2380-BAS-MSB
      CDCR #J-69292,
12                                                       (1) GRANTING MOTION TO
                                        Plaintiff,           PROCEED IN FORMA PAUPERIS
13                                                           [ECF No. 2];
              v.
14                                                       (2) DISMISSING FOURTEENTH
      JUAREZ; A. AGUIRRE; H. ASBURY;                         AMENDMENT CLAIMS;
15    A. SHEPARD; P. BRACAMONTE; M.
      BELMARES; TORRES,                                    AND
16
                                      Defendants. (3) DISMISSING DEFENDANTS
17                                                    JUAREZ, AGUIRRE,
                                                      BRACAMONTE, AND BELMARES
18

19
              Herman T. Haynes (“Plaintiff”), proceeding pro se and currently incarcerated at
20
     Mule Creek State Prison (“MCSP”) located in Ione, California, has filed a Complaint
21
     pursuant to 42 U.S.C. § 1983 (ECF No. 1), together with a Motion to Proceed In Forma
22
     Pauperis (“Motion for IFP”). (ECF No. 2.) Plaintiff claims prison officials at Richard J.
23
     Donovan Correctional Facility (“RJD”) in San Diego, California, violated his Fourteenth
24
     and Eighth Amendment rights when he was previously housed there in 2018. (See Compl.
25
     at 1.)
26
              For the reasons stated below, the Court GRANTS Plaintiff’s Motion to Proceed IFP;
27
     DISMISSES Plaintiff’s Fourteenth Amendment claims; and DISMISSES Defendants
28
                                                     1
                                                                                        19cv2380
 1   Juarez, Aguirre, Bracamonte, and Belmares because Plaintiff failed to state any claim
 2   against them under 28 U.S.C. § 1915(e)(2) and § 1915A(b).
 3   I.     MOTION TO PROCEED IFP
 4          All parties instituting any civil action, suit or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 9   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
10   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
11   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016), and regardless of whether his action is
12   ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
13   844, 847 (9th Cir. 2002).
14          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
15   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
16   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
17   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
18   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
19   in the account for the past six months, or (b) the average monthly balance in the account
20   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
21   U.S.C. §§ 1915(b)(1), (4). The institution having custody of the prisoner then collects
22   subsequent payments, assessed at 20% of the preceding month’s income, in any month in
23   which his account exceeds $10, and forwards those payments to the Court until the entire
24   filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
25          In support of his Motion, Plaintiff has submitted a copy of his CDCR Inmate
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                                          19cv2380
 1   Statement Report, as well as a prison certificate of funds authorized by a MCSP accounting
 2   official. (Mot. for IFP at 4, 8–9.) See 28 U.S.C. § 1915(a)(2); CivLR 3.2; Andrews, 398
 3   F.3d at 1119. These records demonstrate that Plaintiff’s account balance was only $0.09 at
 4   the time his Complaint was filed on December 11, 2019.
 5         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP and assesses no
 6   initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). See 28 U.S.C. § 1915(b)(4)
 7   (providing that “[i]n no event shall a prisoner be prohibited from bringing a civil action or
 8   appealing a civil action or criminal judgment for the reason that the prisoner has no assets
 9   and no means by which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630;
10   Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve”
11   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay . . . due to
12   the lack of funds available to him when payment is ordered.”). Instead, the Court will direct
13   the $350 total filing fee owed in this case be collected by the agency having custody of
14   Plaintiff and forwarded to the Clerk of the Court pursuant to the installment payment
15   provisions set forth in 28 U.S.C. § 1915(b)(2).
16   II.   SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2) AND § 1915A
17         A.     Standard of Review
18         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
19   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b) . Under these statutes,
20   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
21   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
22   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
23   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
24   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets
25   of frivolous or malicious suits need not bear the expense of responding.’” Nordstrom v.
26   Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted.)
27         “The standard for determining whether a plaintiff has failed to state a claim upon
28   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
                                                  3
                                                                                          19cv2380
 1   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 2   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 3   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 4   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 5   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 6   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 7   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 8         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 9   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
10   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
11   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
12   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
13   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
14   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
15         Finally, in deciding whether Plaintiff has stated a plausible claim for relief, the Court
16   may consider exhibits attached to his Complaint. See Fed. R. Civ. P. 10(c) (“A copy of a
17   written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”);
18   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir.
19   1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426 (9th Cir. 1978)
20   (“[M]aterial which is properly submitted as part of the complaint may be considered” in
21   ruling on a Rule 12(b)(6) motion to dismiss.)).
22         B.      Plaintiff’s Factual Allegations
23         On February 2, 2018, Plaintiff was transferred to RJD. (See Compl. at 4.) When
24   Plaintiff arrived at RJD he “started having suicidal ideations and was placed on suicide
25   watch.” (Id.) Plaintiff was told he would be going to “A Yard” but was placed in the
26   administrative segregation unit (“ASU”) later that night. (Id.) The following morning
27   Plaintiff was sent to the “Treatment and Triage Area” where he was housed for eighteen
28   days. (Id.)
                                                     4
                                                                                              19cv2380
 1            On February 20, 2018, Plaintiff was told by “Sgt. Kong” 2 that he was being sent to
 2   the ASU “because he had an enemy on A-Yard.” (Id. at 5.) Later that day, Lieutenant
 3   Asbury told Plaintiff that he “would be going to C-Yard.” (Id.) However, Plaintiff told
 4   Asbury that he could not go to C-Yard “because he was not SNY.” (Id.) Asbury responded
 5   that it “did not matter because [Plaintiff] was E.O.P.” (Id.) Plaintiff, a “Level 3” inmate,
 6   objected to being transferred to a “Level 4” yard. Plaintiff asked to be sent to a “Level 2”
 7   yard because he had “over a year disciplinary free” but was “ignored” by Asbury. (Id.)
 8            Plaintiff was sent to C-Yard. (See id.) Plaintiff was in his cell “for approximately
 9   20 minutes” when a “Mexican inmate came to his cell and asked if he was GP (general
10   population).” (Id.) Plaintiff responded in the affirmative. (See id.) This inmate “walked
11   away” from Plaintiff’s cell. (Id.) Plaintiff alleges that “[w]ithin minutes over 15 Black
12   inmates were at Plaintiff’s cell door telling him that they were going to kill him” when he
13   leaves his cell. (Id.) At some point, “there were so many inmates in front of Plaintiff’s cell
14   door that C/O Torres had to put the dayroom down to gain control and lock all of the inmates
15   up in their cells.” (Id.)
16            After the inmates returned to their cells, Plaintiff “called C/O Torres to his cell door
17   and told him what had just occurred and that [Plaintiff] was in fear for [his] safety.” (Id.)
18   Plaintiff further informed Torres that the “inmates were displaying knives as they
19   threatened [him] and one of the inmates told [him] not to be there in the morning.” (Id.)
20   Torres told Plaintiff that he “should tell the first watch officer when he arrives.” (Id.)
21            Plaintiff “stayed awake all night waiting for the first watch officer.” (Id. at 5, 8.)
22   Plaintiff “told the officer about everything that transpired” and the officer “told the Plaintiff
23   that there was nothing he could do but cap [his] cell and let second watch know.” (Id. at
24   8.) Plaintiff then told “C/O Briones and C/O Lizareno” 3 what had happened the previous
25   night and that he “feared for his safety and he needed to get off that yard.” (Id.) Briones
26   and Lizareno “told Sgt. Shepard what [Plaintiff] said.” (Id.) Sergeant Shepard interviewed
27
     2
         Sergeant Kong is not a named Defendant.
28   3
         Correctional Officers Briones and Lizareno are not named Defendants.
                                                         5
                                                                                              19cv2380
 1   Plaintiff and “took [his] statement.” (Id.)
 2          On that same day, the “cap was taken off of [Plaintiff’s] cell door” and he was “sent
 3   out to the yard with the same inmates who had threatened [him].” (Id.) Three days later,
 4   Plaintiff was assigned a cellmate who was “also a GP inmate” and he was having “similar
 5   problems with SNY inmates.” (Id.) Both Plaintiff and his cellmate “tried to tell [they]
 6   feared for [their] safety at every chance, but it fell on deaf ears.” (Id.)
 7          On March 8, 2018, Plaintiff and his cellmate were “walking out of the building on
 8   [their] way to chow” when they were “attacked by approximately 20 SNY inmates.” (Id.)
 9   Plaintiff was “tripped in an area outside the building that is a blind spot for staff posted in
10   observation areas.” (Id.) Plaintiff was “unable to get off of the ground where he was being
11   stomped and kicked on the ground.” (Id.) Plaintiff’s cellmate was able to “run into an area
12   where staff could see him” and officers then responded. (Id.) Plaintiff alleges “two SNY
13   inmates were caught with weapons that night.” (Id.) Plaintiff’s cellmate suffered “cuts on
14   his arms from weapons used to try to stab him.” (Id.) Plaintiff had “cuts on his mouth and
15   a chipped tooth.” (Id.)
16          C.      Analysis
17          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
18   elements: (1) that a right secured by the Constitution or laws of the United States was
19   violated, and (2) that the alleged violation was committed by a person acting under the color
20   of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030, 1035-36
21   (9th Cir. 2015).
22          Because Plaintiff was a post-conviction prisoner at the time his claims arose,4 it is
23   the Eighth Amendment’s proscription on cruel and unusual punishments, and not the
24   Fourteenth Amendment, that provides the framework for his failure-to-protect claims. See
25   Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1067–68 (9th Cir. 2016) (“Inmates who sue
26   prison officials for injuries suffered while in custody may do so under the Eighth
27
     4
       Plaintiff alleges he was confined at RJD at the time his claims arose. (Compl. at 4.) RJD is a state prison
28   that houses only inmates serving sentences after conviction.
                                                          6
                                                                                                         19cv2380
 1   Amendment’s Cruel and Unusual Punishment Clause or, if not yet convicted, under the
 2   Fourteenth Amendment’s Due Process Clause.”) (citing Bell v. Wolfish, 441 U.S. 520, 535
 3   (1979)). Therefore, the Court dismisses Plaintiff’s Fourteenth Amendment claims and
 4   analyzes his allegations only under the Eighth Amendment. Id.
 5         A prison official cannot be found liable under the Eighth Amendment for denying an
 6   inmate humane conditions of confinement “unless the official knows of and disregards an
 7   excessive risk to inmate health or safety; the official must both be aware of facts from which
 8   the inference could be drawn that a substantial risk of serious harm exists, and he must also
 9   draw the inference.” Farmer v. Brennan, 511 U.S. 825, 833, 837 (1994). “In other words,
10   the official must demonstrate a subjective awareness of the risk of harm.” Conn v. City of
11   Reno, 591 F.3d 1081, 1096 (9th Cir. 2010), cert. granted and judgment vacated, 563 U.S.
12   915 (2011), opinion reinstated in relevant part, 658 F.3d 897 (9th Cir. 2011).
13                1.     Individual Liability of Juarez, Aguirre, Bracamonte, and Belmares
14         With respect to Associate Warden Juarez, Captain Aguirre, Captain Bracamonte, and
15   Sergeant Belmares, Plaintiff claims only that they are “responsible for inmates[’] safety and
16   to protect them from harm.” (Compl. at 9–11.) However, Plaintiff fails to state a plausible
17   claim for Eighth Amendment relief against these Defendants because he does not include
18   any “further factual enhancement” to describe how, when, or whether any of them were
19   personally aware that Plaintiff faced a substantial risk of serious harm. See Iqbal, 556 U.S.
20   at 678 (citing Twombly, 550 U.S. at 557).
21         There is no respondeat superior liability under 42 U.S.C. § 1983. Palmer v.
22   Sanderson, 9 F.3d 1433, 1437-38 (9th Cir. 1993). “Because vicarious liability is
23   inapplicable to ... § 1983 suits, [Plaintiff] must plead that each government-official
24   defendant, through the official’s own individual actions, has violated the Constitution.”
25   Iqbal, 556 at 676; see also Jones v. Community Redevelopment Agency of City of Los
26   Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least
27   some degree of particularity overt acts which defendants engaged in” in order to state a
28   claim). “A plaintiff must allege facts, not simply conclusions, t[o] show that [each
                                                   7
                                                                                           19cv2380
 1   defendant] was personally involved in the deprivation of his civil rights.” Barren v.
 2   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Estate of Brooks ex rel. Brooks
 3   v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999) (“Causation is, of course, a required
 4   element of a § 1983 claim.”).
 5         As currently pleaded, Plaintiff’s Complaint offers no factual detail from which the
 6   Court might reasonably infer a plausible claim on the part of Associate Warden Juarez,
 7   Captain Aguirre, Captain Bracamonte, or Sergeant Belmares. Iqbal, 556 U.S. at 678.
 8   Instead, Plaintiff includes these Defendants based solely on their supervisory job
 9   descriptions and claims generally that they are responsible for ensuring the overall safety
10   of the facility. (See Compl. at 9-11.) But the law “demands more than an unadorned, the-
11   defendant-unlawfully-harmed-me accusation,” and in order “[t]o survive a motion to
12   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
13   claim for relief that is plausible on its face.’” Iqbal, 662 U.S. at 678 (quoting Twombly, 550
14   U.S. at 555, 570). Allegations that a prison official “should have been aware of [a] risk, but
15   was not,” simply do not amount to an Eighth Amendment violation, “no matter how severe
16   the risk.’” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (citations omitted).
17         Therefore, the Court dismisses Associate Warden Juarez, Captain Aguirre, Captain
18   Bracamonte, or Sergeant Belmares sua sponte based on Plaintiff’s failure to state Eighth
19   Amendment claims against them. See 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
20                2.     Failure-To-Protect Claims Against Asbury, Shephard, and Torres
21         Plaintiff raises claims against Defendants Asbury, Shepard, and Torres for failing to
22   take reasonable measures to prevent Plaintiff from imminent harm under the Eighth
23   Amendments. (Compl. at 4.) The Court finds Plaintiff’s allegations sufficient to survive
24   the “low threshold” set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
25   1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678. Specifically, Plaintiff
26   alleges that he informed these Defendants about threats to his physical safety before he was
27   attacked, but that Defendants did not take reasonable measures to address them.           See
28   Compl. at 4–5, 8; U.S. v. Williams, 842 F.3d 1143, 1153 (9th Cir. 2016) (the Eighth
                                                   8
                                                                                           19cv2380
 1   Amendment “requires that prison officials ‘must take reasonable measures to guarantee the
 2   safety of the inmates.’”) (quoting Farmer v. Brennan, 511 U.S. 825, 833, 847 (1994)
 3   (“[P]rison officials have a duty [under the Eighth Amendment] . . . to protect prisoners . .
 4   .” and therefore, “may be held liable … if [they] know[] that inmates face a substantial risk
 5   of serious harm and disregard[] that risk by failing to take reasonable measures to abate
 6   it.”).
 7                  3.     Leave to Amend
 8            Because the Court has determined that some of Plaintiff’s claims survive the sua
 9   sponte screening process, the Court will give Plaintiff the opportunity to either: (1) notify
10   the Court of the intent to proceed with his Eighth Amendment claims against Defendants
11   Asbury, Shepard, and Torres only; or (2) file an amended pleading correcting all the
12   pleading deficiencies identified by the Court in this Order. Plaintiff must choose one of
13   these options within forty-five (45) days from the date this Order is filed. If Plaintiff
14   chooses to proceed as to his claims against Defendants Asbury, Shepard, and Torres, the
15   Court will issue an Order directing the U.S. Marshal to effect service of his Complaint on
16   Defendants Asbury, Shepard, and Torres and dismiss the remaining claims and Defendants.
17   III.     CONCLUSION AND ORDER
18            For all the reasons discussed, the Court:
19            1.    GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2).
20            2.    ORDERS the Secretary of the CDCR, or his designee, to collect from
21   Plaintiff’s trust account the full $350 filing fee owed in monthly payments in an amount
22   equal to twenty percent (20%) of the preceding month’s income to the Clerk of the Court
23   each time the amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).
24   ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND
25   NUMBER ASSIGNED TO THIS ACTION.
26            3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
27   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
28            4.    DISMISSES Plaintiff’s Fourteenth Amendment claims.
                                                     9
                                                                                          19cv2380
 1         5.      DISMISSES Defendants Juarez, Aguirre, Bracamonte, and Belmares because
 2   Plaintiff failed state claims against them pursuant to 28 U.S.C. § 1915(e)(2) and
 3   § 1915A(b).
 4         5.      GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
 5   which to either: (1) notify the Court of the intention to proceed with the claims against
 6   Asbury, Shepard, and Torres only; or (2) file an Amended Complaint which cures all the
 7   deficiencies of pleading noted. Plaintiff’s Amended Complaint must be complete in itself
 8   without reference to his original pleading. Defendants not named and any claims not re-
 9   alleged in the Amended Complaint will be considered waived. See CivLR 15.1; Hal Roach
10   Studios, 896 F.2d at 1546 (“[A]n amended pleading supersedes the original.”); Lacey, 693
11   F.3d at 928 (noting that claims dismissed with leave to amend which are not re-alleged in
12   an amended pleading may be “considered waived if not repled.”).
13         IT IS SO ORDERED.
14

15   DATED: February 11, 2020
16

17

18

19

20
21

22

23

24

25

26

27

28
                                                10
                                                                                      19cv2380
